Citation Nr: 0835032	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-13 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to January 1972.  He also had subsequent periods of 
inactive duty for training (INACDUTRA).  This matter is 
before the Board of Veterans" Appeals (Board) on appeal from 
an April 1994 rating decision.  In April 1995, a hearing was 
held before a Hearing Officer; a transcript of the hearing is 
associated with the claims file.  In September 2006, the case 
was remanded for additional development and notice.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A November 19, 1992 treatment record notes that the veteran 
was seen with a complaint that his left knee "gave out" 
during PT.  It was noted that he presented for 
"documentation".  Findings included tenderness to palpation 
lateral joint line.  It was noted that that there was no sign 
of acute injury.  Navy Reserve records show that he was on 
inactive duty for training (INACDUTRA) at the time of injury.  

The veteran had a history of left knee problems prior to the 
November 19, 1992 incident; he also sustained left knee 
injuries (including in a fall on stairs at home) soon after 
the November 19, 1992 event, and the knee required surgical 
intervention in May 1993.  He alleges, in essence, that (at 
least) a major portion of his left knee disability is related 
to the November 19, 1992 injury.  In June 1995 a VA physician 
reviewed the veteran's record and opined, in essence, that 
the veteran's left knee disability which required surgical 
intervention was more likely due to a January 1993 injury 
rather than the November 1992 injury.

When the case was before the Board in September 2006, it was 
noted that because of discrepancies in the evidence 
pertaining to the status of the veteran's left knee at 
various points in time, development for complete records of 
the treatment he received for his left knee was necessary,  
The September 2006 remand ordered that with the veteran's 
assistance (providing identifying information and releases) 
the RO should obtain complete records of any treatment or 
evaluation the veteran received for left knee disability, 
specifically including all reports of treatment he received 
from Dr. G.B. prior to November 1992 and all reports of 
private or VA medical treatment since.   

A review of the record indicates that most identified 
pertinent records have been secured and associated with the 
claims file.  However, still outstanding (with no indication 
that they were sought, or that the veteran provided releases 
for them) are records of treatment the veteran received from 
Dr. D. soon after the November 1992 injury.  At the April 
1995 hearing the veteran testified that upon having his 
injury documented in November 1992, he was advised to see a 
private provider (because there was no orthopedist at the 
military facility where he was seen), and that he then went 
to see Dr. D, who prescribed one type of pain medication, 
then another (after the first did not relieve the problem).  
Treatment records from Dr. D would clearly constitute 
pertinent, probative evidence in the matter at hand, and must 
be secured.  

The veteran is advised that under 38 C.F.R. § 3.158, where 
evidence requested in connection with an original claim is 
not received within 1 year of the request, the claim will be 
considered abandoned.  

Furthermore, while the record contains a 1995 VA physician's 
opinion to the effect that the veteran's left knee disability 
is more likely related to a January 1993 postservice 
intercurrent injury, inasmuch as the factual background has 
been (and may be further) altered since the 1995 opinion, 
another medical advisory opinion may be necessary.  

Accordingly, the case is REMANDED for the following:

1.  With the veteran's co-operation 
(providing any necessary release), the RO 
should obtain the complete clinical 
records of any and all treatment the 
veteran received for his left knee 
disability prior to, on, and after 
November 19, 1992 from Dr, D.  Of 
particular interest are the records of 
the reported visits soon after the 
alleged November 19, 1992 injury (when 
medication for the left knee was 
prescribed, and changed).  

2.  The RO should then review the record.  
If the facts regarding the status of the 
veteran's knee prior to, at the time of, 
and soon after the November 19, 1992 
incident are substantially different from 
the facts noted when the VA physician 
provided an advisory medical opinion in 
this matter in June 1995, the RO should 
forward the veteran's claims file to an 
orthopedist for review and an advisory 
medical opinion as to whether any 
identifiable portion of the veteran's 
left knee disability may reasonably be 
attributed to his injury on INACDUTRA on 
November 19, 1992.  The consulting 
physician must explain the rationale for 
the opinion given.  

3.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

